     Case: 5:18-mc-00054-SL Doc #: 22 Filed: 12/11/18 1 of 5. PageID #: 304




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO


FEDERAL TRADE COMMISSION,                       Misc. No. 5:18mc54
    Petitioner,
                                                JUDGE SARA LIOI
             v.                                 Magistrate Judge George J. Limbert

FULLY ACCOUNTABLE, LLC,
    Respondent.


      FEDERAL TRADE COMMISSION’S UNOPPOSED MOTION FOR
                     EXTENSION OF TIME

      The Federal Trade Commission respectfully submits this unopposed motion

for an extension of time to respond to Respondent Fully Accountable, LLC’s Petition

to Enforce Petition to Quash or Limit (“Petition”). Doc. 21. Specifically, the

Commission seeks to respond to Fully Accountable’s Petition by January 11, 2019.

Counsel for the Commission has conferred with counsel for Fully Accountable and

understands she does not oppose this request.

      In support of its motion, the Federal Trade Commission states as follows:

      1.     Fully Accountable filed its Petition on November 28, 2018. Doc. 21.

      2.     Fully Accountable’s Petition asks this court to enforce two
     Case: 5:18-mc-00054-SL Doc #: 22 Filed: 12/11/18 2 of 5. PageID #: 305



administrative Petitions to Limit or Quash filed with the Commission regarding two

FTC Civil Investigative Demands (CIDs) seeking testimony, both issued on

September 10, 2018. The first petition was filed by Fully Accountable and sought to

quash or limit a CID issued to that company. The second was filed by non-party

Elevated Health, LLC, and sought to quash or limit a CID issued to Sarah Scava.

By order dated November 19, 2018, the Commission denied these petitions and

ordered Fully Accountable and Ms. Scava to appear and provide testimony. Fully

Accountable’s filing essentially asks the Court to overturn the Commission’s order

and quash the CIDs in their entirety or otherwise limit them.

      3.     Because Fully Accountable’s petition would effectively resolve the only

issue it presents—whether the Commission is entitled to responses to its CIDs—

Fully Accountable’s petition is therefore akin to a dispositive motion and thus

subject to the 30-day deadline for a response established in Local Rule 7.1(d). See

NLRB v. Frazier, 966 F.2d 812, 817 (3d Cir. 1992) (“The proceeding to enforce an

agency subpoena is like a motion to dismiss; once the court grants a motion to

dismiss or compels compliance with a subpoena, the court disposes of the entire case

before it.”); accord Aluminum Co. of America, Badin Works v. U.S. EPA, 663 F.2d

499, 501 (6th Cir. 1981) (motion to quash search warrant found dispositive); EEOC

v. Schwan’s Home Service, 707 F. Supp. 2d 980, 989 (D. Minn. 2010) (finding an

action to enforce an administrative subpoena duces tecum dispositive); In re

Administrative Subpoena Blue Cross Blue Shield of Massachusetts, Inc., 400 F.

Supp. 2d 386, 389 (D. Mass. 2005) (same).



                  FTC’s Unopposed Motion for Extension of Time
                                     -2-
     Case: 5:18-mc-00054-SL Doc #: 22 Filed: 12/11/18 3 of 5. PageID #: 306



      4.     Applying the 30-day deadline, the Commission’s response would be due

on December 28, 2018.

      5.     Counsel for the Federal Trade Commission will be traveling overseas

from December 25, 2018 to January 6, 2019 and will therefore be unavailable on

December 28. The FTC therefore seeks an extension to allow it to respond on

Friday, January 11, 2019.

      6.     FTC counsel conferred with counsel for Fully Accountable, who

indicated she did not oppose this request.

      7.     The FTC has not sought or obtained any other extensions in

responding to Fully Accountable’s Petition.




                  FTC’s Unopposed Motion for Extension of Time
                                     -3-
     Case: 5:18-mc-00054-SL Doc #: 22 Filed: 12/11/18 4 of 5. PageID #: 307



                                    Conclusion

      For these reasons, the Commission respectfully requests that the Court

extend the time for a response to Fully Accountable’s Petition to January 11, 2019.

                                       Respectfully submitted,

                                      ALDEN F. ABBOTT
                                      General Counsel

                                      LESLIE RICE MELMAN
                                      Assistant General Counsel for Litigation

                                      /s/ Burke W. Kappler
                                      BURKE W. KAPPLER
                                      Attorney

                                      FEDERAL TRADE COMMISSION
                                      600 Pennsylvania Ave., N.W.
                                      Washington, DC 20580
                                      Tel.: (202) 326-2043
                                      Fax: (202) 326-2477
Dated: December 11, 2018.             Email: bkappler@ftc.gov




                  FTC’s Unopposed Motion for Extension of Time
                                     -4-
     Case: 5:18-mc-00054-SL Doc #: 22 Filed: 12/11/18 5 of 5. PageID #: 308



                               Certificate of Service

      I hereby certify that on December 11, 2018, I served the foregoing Unopposed

Motion for Extension of Time by filing it with the CM/ECF system for the Northern

District of Ohio, which provides a notification to all counsel appearing in this

matter.


                                               /s/ Burke W. Kappler
                                               BURKE W. KAPPLER
